Conviction is for theft of an automobile; punishment assessed is confinement in the state penitentiary for life. *Page 427 
The indictment, which we deem sufficient, charges that appellant had theretofore on two occasions been convicted of a felony less than capital. Consequently the punishment which he received was authorized by Art. 63, P. C. See, also Arnold v. State, 127 Tex.Crim. Rep.; 74 S.W.2d , 997; Belton v. State, 130 Tex.Crim. Rep..
The record is before us without a statement of facts or bill of exceptions. Hence no question is presented for review.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.